Citation Nr: 1824337	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-04 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral foot arch collapse.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1995 to September 2000.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran submitted a notice of disagreement with the RO's determination, and in January 2014, the RO issued a Statement of the Case addressing the matter.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in February 2014.


FINDINGS OF FACT

The evidence is in equipoise as to whether the Veteran's current bilateral foot arch collapse is causally related to his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral foot arch collapse is warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159(b)(1) (2017).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Analysis

Service connection may be established for a disability resulting from a personal injury suffered or a disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also 38 C.F.R. § 3.102.

The Veteran contends that his bilateral foot arch collapse had its onset in service.  For the reasons set forth below, the Board finds that service connection is warranted.

The Veteran's June 1995 military enlistment medical examination shows that his feet were examined and determined to be normal.  In-service treatment records are negative for complaints or abnormalities pertaining to the feet.  At his May 2000 military separation medical examination, the Veteran completed a report of medical history on which he denied having or ever having had foot trouble.  On clinical evaluation, his feet were examined and determined to be normal.  

In an April 2012 statement, the Veteran asserted that he had a bilateral foot arch collapse which had been caused by his 30 parachute jumps while serving in the Army.  He indicated that the impact from landing was never smooth and almost all of his jumps were in the middle of the night and he could never tell how close the ground actually was until he landed.  He stated that he never documented awkward landings to the medical doctor assigned to his unit.  

In support of his claim, the Veteran submitted a September 2012 statement from a private orthopedic physician, S.A., M.D.  Dr. A. indicated that it was his opinion that the Veteran's bilateral foot arch collapse is more likely related to his 30 parachute jumps while serving in the Army.  Dr. S.A. noted that he had reviewed the Veteran's DD-214 and confirmed that he had been awarded the Parachutist badge. 

In connection with his claim, the Veteran was afforded a VA medical examination in November 2013.  The Veteran reported symptoms of pain in the arches of his feet due to his knee conditions.  He stated that he had multiple jumps from fixed wing aircraft while on active duty and, although he did not recall an actual injury, he had developed foot pain and knee conditions since service separation.  On examination, the Veteran exhibited decreased longitudinal arch height on weight-bearing, bilaterally.  The weight-bearing line fell over or medial to the great toe.  X-ray studies were negative.  The examiner noted that the Veteran indicated that his fallen arches affected his gait and ached after exertion.  He indicated that he had to wear certain shoes to correct his fallen arches or he would develop severe foot pain which affected his gait.  After examining the Veteran, the examiner diagnosed him as having bilateral fallen arches (Pes Planus).  She indicated that due to the unloading of the impact on the knees and the joints on the lower extremities, it stood to reason that this stress compromised the integrity of the lower extremities (especially the knee joints) just due to the nature of the landing (controlled and uncontrolled).  

Based on this examination, in a December 2013 rating decision, the RO granted service connection for patella facet overload syndrome of the right and left knees and assigned initial noncompensable ratings.  

In a January 2014 VA medical addendum, the examiner indicated that it was not likely that the demands of duty, including 30 parachute jumps, caused a direct connection to the Veteran's flat foot/fallen arches.  She noted that at the time of the Veteran's separation from service, no complaints or abnormalities of the Veteran's feet were recorded.  

In a February 2014 statement, the Veteran reiterated his contention that his bilateral foot arch collapse was due to his 30 parachute jumps while serving in the Army.  He also contended that his condition was related to in-service running and multiple 12-mile road marches in full gear.  He stated that he was required to run at least three times a week, averaging 3 to 4 miles, with a few longer runs of approximately 8 miles.  He further noted that his unit participated in multiple 12-mile road marches in full gear and rucksacks, and that with his thin frame; he would have constant pain in his shins and feet.  

In February 2018, the Board solicited a medical expert opinion from a VA podiatrist in connection with the appeal.  See VHA Directive 1602, dated February 19, 2016; 38 U.S.C. §§ 5103A, 7109 (2012); 38 C.F.R. § 20.901 (2017).  That opinion was received in March 2018.

In a March 2018 opinion, the VA podiatrist indicated that in his opinion, it is unlikely that the Veteran's foot condition, bilateral pes planus, is causally related to his active service because the Veteran had been discharged with normal feet.  The podiatrist noted that an orthopedic doctor had stated that the Veteran's bilateral foot arch collapse is more than likely related to the Veteran's parachutes jumps while serving in the Army, but indicated that "there were no biomechanical examinations or radiographs to corroborate any of those findings."  

After considering the record in its entirety, and affording the Veteran the benefit of the doubt, the Board concludes that the evidence is at least in equipoise with regard to whether the Veteran's current bilateral foot arch collapse was incurred in service.

In general, to establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

In this case, the clinical evidence is clear that the Veteran exhibits a current disability.  Both the September 2012 statement from Dr. A., and the November 2013 VA examination report reflect diagnoses of bilateral foot arch collapse or pes planus.  Therefore, the first element has been met.

With respect to the second element, the record contains the Veteran's statements to the effect that he performed thirty parachute jumps during active service.  The Board finds that the Veteran's statements are competent.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses).  Moreover, the Board finds that the Veteran's statements are credible.  They have been consistent throughout the course of the appeal and are further corroborated by his service personnel records which reflect that he was awarded the Parachutist Badge.  In view of the foregoing, the Board finds that the second element has been met.  

With respect to the third element, a nexus between the current disability (bilateral fallen arches) and the in-service injury (thirty parachute jumps), the record contains conflicting medical opinions.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  The first factor to be considered in determining probative value of a medical opinion is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.

The second factor involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of a medical opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

As set forth above, the record contains a September 2012 opinion from a private orthopedic physician to the effect that the Veteran's current bilateral foot arch collapse is more likely related to his thirty parachute jumps while serving in the Army.  This opinion was based on the Veteran's reported medical history, with corroboration of his parachutist badge, and the examiner's expertise as an orthopedic physician.  

The record also contains the November 2013 VA medical opinion from a nurse practitioner who indicated that in light of the impact on the joints of the lower extremities from the parachute jumps, it stood to reason that this stress compromised the integrity of the lower extremities.  

On the other hand, the record contains the January 2014 addendum opinion from that same nurse practitioner who indicated that it was not likely that the demands of duty, including 30 parachute jumps, caused a direct connection to the Veteran's flat foot/fallen arches.  Given her earlier, apparently contradictory findings, the Board assigns her medical opinions limited probative value.  

Finally, the record contains the March 2018 opinion from a VA podiatrist who opined that it is less likely that the Veteran's bilateral foot condition is related to his military service.  Like the September 2012 opinion from the private orthopedic physician, the March 2018 VA opinion was based on on the Veteran's reported medical history and the clinician's expertise as a podiatrist.  

The Board has considered these conflicting medical opinions and, in light of the factors cited above, is unable to assign one greater probative weight than the other.  As indicated previously, under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, the Board finds that the evidence of record is in equipoise and therefore sufficient to award service connection for bilateral foot arch collapse   


ORDER

Entitlement to service connection for bilateral foot arch collapse is granted.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


